1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                            CENTRAL DISTRICT OF CALIFORNIA
10
                                    EASTERN DIVISION
11
12   JULIUS RANDALL,                                )   No. 5:18-cv-02160-SK
13                                                  )
               Plaintiff,                           )   [[PROPOSED] JUDGMENT
14                                                  )     OF REMAND PURSUANT TO
15             v.                                   )     SENTENCE FOUR OF
16                                                  )     42 U.S.C. § 405(g)
     ANDREW M. SAUL,                                )
17   Commissioner of Social Security,               )
18                                                  )
             Defendant.                             )
19   _______________________________
20
21         Having approved the parties’ joint stipulation to voluntary remand pursuant to
22   sentence four of 42 U.S.C. § 405(g) and to entry of judgment, THE COURT
23   ADJUDGES AND DECREES that judgment is entered for Plaintiff.
24
25
26   Date: July 23, 2019
                                           _______________________________
27                                         HON. STEVE KIM
28                                         United States Magistrate Judge



                                              -1-
